Citation Nr: 1140971	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for residuals of pulmonary embolism.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) with various periods of active duty training (ADT) and inactive duty training (INADT).  He also served on active duty from April to July 1997 and from June 2004 to March 2005.  Service personnel records in his claims file verify his status as a combat veteran, specifically his receipt of the Combat Action Badge (CAB).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2007 rating decision, the RO denied entitlement to service connection for pulmonary embolism.  

In October 2008 and July 2009, the Board remanded the matter of entitlement to service connection for pulmonary embolism to the RO via the Appeals Management Center (AMC) for additional development. 

In a June 2009 rating decision, the RO denied entitlement to service connection for erectile dysfunction, residuals of TBI, and a cervical spine disorder.  

In an April 2010 rating decision, the RO denied entitlement to an increased rating for PTSD, continuing the previously assigned of 30 percent rating for that service-connected disability.



In September 2010, the Board remanded the matters of entitlement to service connection for pulmonary embolism, erectile dysfunction, residuals of TBI, and a cervical spine disorder to the RO via the AMC for additional development.  Thereafter, the Veteran perfected his appeal for the matter of entitlement to an evaluation in excess of 30 percent for PTSD. 


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Competent and credible evidence fails to establish that erectile dysfunction was manifested during active service or within the first post-service year or is causally related to an established event, injury, or disease during active service or to the Veteran's service-connected PTSD.

3.  Competent and credible evidence fails to establish that a cervical spine disorder was manifested during active service or within the first post-service year or is causally related to an established event, injury, or disease during active service. 

4.  A totality of the evidence of record does not show that the Veteran has a currently diagnosed residuals of TBI related to any in-service injury or event. 

5.  The record contains clear and unmistakable evidence that residuals of pulmonary embolism pre-existed the Veteran's periods of active military service and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Erectile dysfunction was not incurred in active service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  A cervical spine disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  Residuals of TBI were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  Residuals of pulmonary embolism were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the increased rating claim for PTSD, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in March 2010.  The March 2010 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  With respect to the Dingess requirements, in March 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the increased rating issue on appeal.  

Regarding the claims for entitlement to service connection, the VCAA duty to notify was satisfied by way of letters sent to the Veteran by the RO and AMC in January 2007, June 2008, December 2008, and May 2009 that fully addressed all notice elements.  The January 2007, June 2008, and May 2009 pre-adjudication letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence as well as information that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the December 2008 notice letter was provided to the Veteran, the claim for service connection for erectile dysfunction was readjudicated in an April 2011 SSOC.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeals.


VA examinations with respect to the service connection issues on appeal were also obtained in September 2008, October 2009, February 2010, and March 2011.  38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The referenced VA examinations obtained in this case are more than adequate, they were predicated on consideration of all of the pertinent evidence of record, to include service records as well as VA and private treatment records, and the statements of the Veteran.  Each examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran was also provided with a VA examination in March 2010 for his service-connected PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since that VA examination was conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Entitlement to Increased Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 30 percent rating for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record detailed that the Veteran was then referred by VA to a private rehabilitation hospital after making complaints consistent with post concussion syndrome.  During a March 2009 evaluation, the Veteran reported that he snapped very easily with regards to increased frustration, had decreased enjoyment with his friends, was more withdrawn, and suffered from nightmares that interfered significantly with his sleep. 

The Veteran filed a claim for entitlement to an increased rating for his service-connected PTSD in January 2010.

In a February 2010 VA examination report, the examiner, a clinical psychologist, noted that a prior November 2008 VA examination report listed diagnoses of PTSD and depressive disorder.  The Veteran complained of depression and sleep impairment as well as reported that he was married, employed fulltime as a welder, and maintained relationships with family members, fellow servicemen, and coworkers.  Based on a review of all of the medical evidence and the examination findings, the examiner found that the Veteran's condition did not meet the criteria for a DSM-IV cognitive disorder diagnosis.  However, he noted the Veteran's prior diagnoses of PTSD and depressive disorder, noting that the Veteran's symptoms were more likely as not related to those disorders.  

In a March 2010 VA PTSD examination report, the Veteran indicated that he had no symptoms present during the last year and received no current treatment for a mental disorder.  It was noted that he was married with two children, was about start community college to complete a welding technology degree, currently employed full-time as a welder, maintained relationships with extended family members, and enjoyed hunting as well as playing with his children.  He reported no suicide attempts, violence/assaultiveness, or problematic effects associated with alcohol use.  

Mental status examination findings were listed as casually dressed, tense psychomotor activity, cooperative, attentive, restricted affect, anxious mood, intact attention/judgment/insight, normal memory, average intelligence, oriented, clear speech, good impulse control, and unremarkable thought processes as well as content.  It was indicated that he had no problems with activities of daily living, episodes of violence, homicidal or suicidal thinking, panic attacks, inappropriate/obsessive/ritualistic behavior, hallucinations, or delusions.  PTSD symptoms were listed as nightmares, intermittent panic like symptoms, weekly intrusive thoughts, occasional flashbacks, mild external or internal reminders, difficulty falling or staying asleep, mild avoidance behaviors, markedly diminished interest or participation in significant activities, moderate estrangement, mild to moderate irritability, transient concentration, moderate hypervigilance, and mild exaggerated startle response.  

After examining the Veteran, the examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner further assessed that the Veteran's PTSD remained essentially the same as when he was seen for his last VA examination.  He noted that the symptom severity had not risen to the level that active symptom resolution had been sought such as psychotherapy or medication management.  He then specifically indicated that the Veteran's PTSD signs and symptoms equated to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

VA treatment notes dated in July 2010 showed that the Veteran screened positive for depression as well as listed assessments of PTSD with fatigue and irritability.  In VA treatment notes dated during that same month, the Veteran complained of fatigue, poor sleep quality, irritability, and being socially withdrawn.  He reported that he have never taken any medication for his psychiatric symptomatology.

In a March 2011 VA mental disorders examination report, the Veteran indicated that he was doing well in community college (intending to finish the program by the end of the year), remained married, happily discussed his children and extended family relationships, and discussed hunting as well as attending half of his son's football games.  Mental status examination findings were listed as casually dressed, tense psychomotor activity, cooperative, attentive, restricted affect, anxious mood, intact attention/judgment/insight, normal memory, average intelligence, oriented, clear speech, good impulse control, and unremarkable thought processes as well as content.  It was indicated that he had no problems with activities of daily living, episodes of violence, homicidal or suicidal thinking, panic attacks, inappropriate/obsessive/ritualistic behavior, hallucinations, or delusions.  The examiner diagnosed PTSD and depressive disorder secondary to PTSD as well as assigned a GAF score of 59.  

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptomatology to his service-connected PTSD residuals. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's PTSD symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 30 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 during the appeal period.  38 C.F.R. § 4.7.

At no point during this appeal, did the Veteran's PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's PTSD disability.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  While the Veteran has some documented symptoms of depressed mood, transient concentration, and difficulty in maintaining his social relationships with friends as well as reported some episodes of irritability, these symptoms have not been shown to affect him on a continuous basis and/or to limit his ability to function independently on a daily basis.

In fact, during the appeal period, evidence of record reflects that the Veteran maintained a close relationship with his children and spouse as well as relationships beyond his family with coworkers and fellow servicemen.  He endorsed enjoying recreational activities including hunting and attending football games.  Mental status findings showed normal memory and speech as well as intact judgment and insight with no complaints of weekly panic attacks.  Evidence of record also showed that the Veteran has maintained full-time employment as a welder since discharge.  

Further, the assigned GAF scores of 59 and 60 during this period is clearly indicative of mild to moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected PTSD.  As noted above, the March 2010 VA examiner specifically characterized the Veteran's PTSD symptoms as mild to moderate in intensity in his report, indicating that the Veteran's PTSD signs and symptoms equated to an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Consequently, there is no basis for assignment of an evaluation in excess of 30 percent disabling for PTSD.

The Veteran also submitted written statements discussing the severity of his service-connected PTSD symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased PTSD symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased PTSD symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for PTSD must be denied.  The Board has considered the assignment of staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports working full-time as a welder as well as attending community college.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Claims for Entitlement to Service Connection

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(d) (2011). 

"Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2011). The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2011). 

Active service includes any period of active duty for training (ADT) during which the individual was disabled or died from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INADT) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a)  (2011). 

Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  It is defined, in part, as full-time duty performed by members of the National Guard of any State, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c) (2011).

INADT includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(d) (2011).  The term "Reserve" means a member of a reserve component of one of the Armed Forces.  Reserve components include the Army Reserve as well as the Army National Guard of the United States.  38 U.S.C.A. § 101(26), (27)  (West 2002 & Supp. 2011). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011). 

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).

For certain chronic disorders, to include arthritis and brain hemorrhage, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Erectile Dysfunction

The Veteran contends that he currently suffers from erectile dysfunction, as a result of events during his active military service or as secondary to his service-connected PTSD.

Service treatment records do not show any complaints, treatment, or findings of erectile dysfunction. 

In a September 2008 VA genitourinary examination report, the VA examiner, a physician's assistant, noted a finding of erectile dysfunction with a most likely etiology of psychological condition.  However, in a September 2008 VA joints examination report, the same VA examiner clearly indicated that the Veteran did not currently have any erectile dysfunction.  She opined that Veteran's physiologic intercourse issues were actually performance anxiety.  It was noted that his erectile performance issues were less likely than not caused or aggravated by PTSD.  

Thereafter, VA treatment records dated in March 2009 and July 2010 showed that a VA physician endorsed findings of erectile dysfunction of psychogenic origin.  The Veteran was prescribed a medication used for treatment of erectile dysfunction and it was suggested that he seek counseling for his PTSD. 

In a February 2010 VA TBI examination report, the examiner noted that erectile dysfunction was present, other cause undetermined. 

In a March 2011 VA mental disorders examination report, the Veteran complained of low sex drive.  The examiner, a VA clinical psychologist, noted that he was aware of no scientific research to state that erectile dysfunction was caused by PTSD or depression.  He did note that people who are depressed can have a decrease in sex drive, acknowledging that PTSD and depression intertwined in the Veteran may lead to decreased libido.  

Thereafter, in a March 2011 VA TBI examination report, the examiner, a VA physician, commented that medical literature was silent regarding evidence that PTSD can serve as a causative or etiologic agent for the development of erectile dysfunction.  Although he noted it was known that stress could potentially cause sexual dysfunction such as alterations in libido, he specifically opined that the Veteran's erectile dysfunction was less likely as not specifically due to, or permanently aggravated by his PTSD.  He concluded that it was at least as likely as not that the Veteran's erectile dysfunction would have occurred and progressed in the Veteran, as it has, independent of a diagnosis of PTSD. 

As an initial matter, the Board has considered whether the Veteran's claimed erectile dysfunction is secondary to his service-connected PTSD. 

As detailed above in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with erectile dysfunction.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for right PTSD.  Turning to crucial Wallin element (3), multiple treatment providers addressed the issue of a causal relationship between the claimed erectile dysfunction and the service-connected PTSD.  

The Board is cognizant that VA treatment records dated in March 2009 and July 2010 showed that a VA physician endorsed findings of erectile dysfunction of psychogenic origin.  However, the probative value of these statements is diminished by the fact that the examiner's conclusions are not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed erectile dysfunction was caused or aggravated by his service-connected PTSD. 

By contrast, the September 2008 and March 2011 VA examiners each came to the same conclusion in their examination reports, that erectile dysfunction was less likely as not caused or aggravated by PTSD.  The examiners each cited a complete rationale for their stated opinions, citing to medical literature findings as well as noting that erectile dysfunction would have occurred and progressed independently of the service-connected PTSD. 


In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected PTSD caused or aggravated his claimed erectile dysfunction weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board has also considered whether entitlement to service connection for erectile dysfunction is warranted on a direct basis.  However, service treatment records do not reveal any findings, diagnosis, or treatment for erectile dysfunction during active service.  Post-service VA treatment records and examination reports first show treatment for the claimed erectile dysfunction in 2008, years after the Veteran's discharge from active service in 2005.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  The record also does not include any medical evidence or opinion even suggesting a medical nexus between the Veteran's claimed erectile dysfunction and his active military service, and neither the Veteran nor his representative has identified or even alluded to the existence of any such opinion.  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed erectile dysfunction is directly related to his active service.

II.  Cervical Spine Disorder

The Veteran has also asserted that his claimed cervical spine disorder was incurred as a result of events during active service, to include his proximity to multiple improvised explosive devices (IEDs).


Service treatment records do not reflect any complaints, findings, or diagnosis of a cervical spine disorder.  A February 2005 post deployment health assessment simply showed that the Veteran complained of back pain.  The Veteran is presently service connected and receiving compensation for a low back disorder.

The Veteran's DD Form 214 listed his most significant duty assignment as a welder or metal worker supervisor.  Service personnel records in the Veteran's claims file verify his status as a combat veteran, specifically his receipt of the Combat Action Badge (CAB). 

Evidence of record detailed that the Veteran was referred by VA to a private rehabilitation hospital after making complaints consistent with post concussion syndrome.  During a March 2009 evaluation, the Veteran reported occasional neck stiffness.  It was noted that he was unable to relate his neck complaints directly to headaches, although he never paid attention to see if they are necessarily before or after the headaches that he was getting cervical tension.  A May 2009 physical therapy note from that private facility noted that the Veteran underwent further cervical flexion testing but was discharged from physical and occupational therapy due to not returning for or scheduling additional appointments. 

A VA treatment record dated in April 2009 showed complaints of neck pain and stiffness. 

In a February 2010 VA spine examination report, the Veteran complained of slight stiffness and tightness with some decreased range of motion to the neck and occasional spasm affecting the paracervical musculature.  He reported flare-ups after exertion that could occur weakly and lasted up to a day in duration.  He indicated that he was required to do a significant amount of heavy lifting during service as well as to wear heavy body armor during service.  X-ray findings revealed minimal degenerative disc disease at C5-C6.  The examiner, a VA physician, listed a diagnosis of cervical spine degenerative disc disease.  

After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's cervical spine condition was less likely as not caused by or a result of events during active service, given the lack of medical documentation of any complaints, symptoms, evaluation, treatment, or diagnosis of cervical spine condition as beginning while on active service and persisting until the present.  He noted that service treatment notes detailed complaints of back pain during 2004 and 2005.  Review of service treatment records and VA treatment notes were noted to be silent for any ongoing neck condition.  It was indicated that there was no evidence of cervical spine problems having an onset while on active duty with continuity of symptomatology until present.  The examiner reported that there was no indication of any complaints due to any specific injury or trauma on military duty to likely account for any degenerative changes noted above.  

As an initial matter, the Board notes that the post-service VA and private evaluation reports have reflected a diagnosis of cervical spine degenerative disc disease.  Shedden element (1) is therefore met.  The Board has also considered the Veteran's statements concerning in-service injury from IED blasts as well as his documented duty assignments and status as a combat veteran.  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury is met as to a cervical spine disorder.  Accordingly, Shedden element (2) is satisfied as to this claim.  A finding of a causal relationship between the Veteran's current cervical spine disorder and in-service events is still needed to satisfy Shedden element (3).

In this case, evidence of a diagnosis of a cervical spine disorder was first shown in 2010 after separation from active service in 2005 and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the February 2010 VA examiner opined that the Veteran's cervical spine condition was less likely as not caused by or a result of events during active service, given the lack of medical documentation of any complaints, symptoms, evaluation, treatment, or diagnosis of cervical spine condition as beginning while on active service and persisting until the present.  Significantly, the record also includes no competent medical opinion establishing a causal relationship between the post-service diagnosis of cervical degenerative disc disease to any established event in service, including in-service exposure to IED blasts, and the Veteran has not identified or even alluded to the existence of any such opinion.  Shedden element (3) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a cervical spine disorder is not warranted.

III.  TBI

The Veteran was deployed in the Gulf War, serving in combat, during the period of June 2004 to March 2005.  He has also contended that his claimed TBI residuals were incurred as a result of events during active service, to include his proximity to multiple IEDs as well as a shell that discharged while he was working on a weapons mount of the humvee.

A May 2007 VA treatment showed that the Veteran's TBI screening was positive after he reported exposure to several IED blasts and falls during service with no TBI diagnosis or sick call visits during deployment.  He reported immediate symptoms of feeling dazed and seeing stars with increased irritability, sleep problems, and headaches afterwards.  

Thereafter, the Veteran was referred for a September 2007 neuropsychological screening, which detailed complaints of headaches that began during his Iraq deployment.  He also complained of memory problems, sleep disturbance, and nightmares.  It was indicated that the Veteran had no hospital treatment, concussion, loss of consciousness, or brain CT/MRI during service.  After examining the Veteran, the examiner, a clinical neuropsychologist, opined that there was no good evidence in the Veteran's medical history, history of injury in the service, by medical report (including CT and MRI findings), or in neuropsychological testing for the presence of an acquired brain injury.  

In a September 2008 VA neurological disorders examination report, the Veteran complained of headaches in left temple area every other day that sometimes awaken him at night and last from a few hours to all day.  He reported sound sensitivity, aura 80 percent of the time prior to onset, feeling lightheaded, intermittent blurry vision, and nausea but no light sensitivity or vomiting, indicating that the headaches make him irritable and affect his daily work efficiency.  

In a March 2009 VA treatment record, the Veteran complained of severe headaches 1-2 times a week with some nausea, photophobia, and phonosensitivity.  The examiner assessed migraine-like headaches, two per week.  Evidence of record detailed that the Veteran was then referred by VA to a private rehabilitation hospital after making complaints consistent with post concussion syndrome.  During a March 2009 evaluation, the Veteran reported headaches, fluttering vision, dizziness, sensitivity to smells, and short term memory problems.  An APRN noted that the Veteran was experiencing signs and symptoms related to post concussion syndrome, recommending visual and vestibular evaluations.  Additional treatment records from that facility detailed that the Veteran attended three occupational therapy and three physical therapy sessions, receiving a home vision program as well as assessments of his vestibular function, before he was discharged for failure to schedule additional appointments.  

In his April 2009 claim, the Veteran asserted that he suffered from a TBI with associated headaches, memory loss, dizziness, and blurry vision. 

In a February 2010 VA TBI examination report, the Veteran complained of mild memory loss, sleep impairment, depression, headaches, occasional mild blurry vision, dizziness, nausea, photophobia, and phonophobia.  The examiner diagnosed recurrent chronic headaches, opining that they were less likely secondary to a TBI.   However, the examiner immediately thereafter indicated that the Veteran suffered from a TBI.  There was no discussion as to the etiology/cause of his symptoms of memory loss, sleep impairment, blurry vision, dizziness, nausea, photophobia, or phonophobia.

In a February 2010 VA mental disorders examination report, the examiner opined the Veteran's condition did not meet the criteria for diagnosis of a cognitive disorder.  He felt that his complaints of memory loss and sleep impairment were more likely related the Veteran's prior diagnosis of PTSD and depressive disorder rather than a cognitive disorder.  Oddly, and without explanation, the examiner ambiguously stated that it was less likely as not that the Veteran's "residuals of traumatic brain injury are caused by the Veteran's combat service."  

In a March 2011 VA mental disorders examination report, the examiner, a VA clinical psychologist, noted that the Veteran had described being 50 feet from IED blasts while in a convoy of steel armored vehicles in 2004 as well as discussed an incident when he felt dazed after live round exploded sideways under a plate while he was working on a weapons mount in a humvee.  After reviewing the claims file, examining the Veteran, and conducting the examination that included neuropsychiatric testing, the examiner listed diagnoses of PTSD and depressive disorder NOS secondary to PTSD.  While acknowledging the Veteran's history of being in distant proximity to IED blasts and the psychological trouble caused by those blasts, the examiner opined that it was less likely than not that they would cause neurocognitive impairment.  He further highlighted the findings in additional private and VA medical opinions, noting that none of the providers reported findings of a cognitive disorder NOS.  It was noted that the Veteran's history, examination, and testing were not consistent with TBI leading to cognitive disorder NOS.  However, he indicated that the Veteran's testing was consistent with some notable problems with his working memory, reporting that it was common knowledge that persons with depressive disorder and PTSD may suffer from problems in memory or working memory.  

Thereafter, in a March 2011 VA TBI examination report, the Veteran indicated that he did have some exposure to IED blasts while on active during in 2004-2005 in Iraq.  He reported coming within 25 to 50 feet of a blast, feeling a shock wave, feeling dazed for a short period afterward, and did not require any medical attention or lost time from duty.  He described headaches that onset during his deployment that occur two to three times a week, reporting current headaches with occasional nausea, dizziness, irritability, photophobia, and phonophobia.  

The examiner, a VA physician, described that initial injury as mild.  He listed a diagnosis of recurrent headaches, less likely secondary to TBI.  After reviewing the claims file and examining the Veteran, the examiner opined that it was at least as likely as not that his current headache condition did begin on active duty.  However, he specifically clarified that it was less likely that the current headache condition represented residuals of previous TBI or symptoms of post concussive syndrome.  Based on his review of the Veteran's history, clinical presentation and neuropsychiatric evaluation, it was indicated that the Veteran was less likely as not sustained an acquired brain injury or TBI as a result of any circumstance that occurred while on active military duty. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

The Board is cognizant that a private APRN noted an isolated finding that the Veteran was experiencing signs and symptoms related to post concussion syndrome in a March 2009 neuropsychiatric evaluation.  Further, the Board acknowledges the inexplicable conclusions reached by the February 2010 VA examiner that the Veteran did not meet the criteria for diagnosis of a cognitive disorder and that it was less likely as not that the Veteran's residuals of traumatic brain injury were caused by his combat service.  

However, the Board has determined that those findings have very little probative value when compared to the detailed findings and well-reasoned conclusions reached in the March 2011 VA examination reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that multiple private and VA treatment providers agreed that the Veteran did not suffer from a TBI or from any TBI related residuals.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present disability related to claimed in-service TBI exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a disability related to the claimed TBI that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of TBI.  In addition, the Board parenthetically notes that the Veteran has already been awarded benefits for his asserted TBI residuals, to include headache and psychiatric symptomatology.  

Shedden element (1) is therefore not met.  Consequently, the Board finds that entitlement to service connection for residuals of TBI is not warranted.

IV.  Pulmonary Embolism

As noted above, the Veteran served in the National Guard prior to being called to active duty for the Gulf War in June 2004.  Prior to the commencement of his active duty period, the Veteran was seen at a private hospital for chest pain.  A November 2003 computerized tomography (CT) revealed pulmonary emboli involving the right lower lobe with probable mild involvement on the left as well.  Private treatment records dated from November 2003 to May 2004 detailed treatment for pulmonary embolisms.  A November 2003 treatment note from BryanLGH Medical Center listed an impression of pulmonary embolism by CT scan, probable combination of extreme exertion, questionable left lower extremity statis, and questionable underlying propensity genetically.  In December 2003, a private physician, J. P., M.D., noted that there was no clear reason for the blood clots.  In May 2004, he noted findings of idiopathic pulmonary emboli.  

The Veteran was deployed in the Gulf War, serving in combat, during the period of June 2004 to March 2005.  Private treatment notes associated with his service treatment records showed that he had recovered completely from idiopathic thromboemboli, was asymptomatic, and was cleared to return to work without restrictions in May 2004.  A September 2004 predeployment health assessment showed that the Veteran was in excellent general health, required no referrals, and was deployable without limitation.  A February 2005 post deployment health assessment showed that the Veteran had received anthrax vaccinations in November 2003 and that his health had stayed the same or gotten better during deployment.  

In his January 2007 claim, the Veteran asserted that his residuals of pulmonary embolism began in November 2003, four days after he received anthrax vaccinations.  He has also reported that that he was on active duty under Title 32 at that time.  Post-service VA treatment records dated from 2007 to 2010 were negative for pulmonary complaints. 

In an October 2009 VA respiratory disorders examination report, the Veteran complained of shortness of breath on exertion.  Chest x-ray and pulmonary function testing findings were noted to be within normal limits.  The examiner, a VA physician, listed a diagnosis of pulmonary embolism, remote history with no residual.  He opined that it was less likely than not that the pulmonary emboli were due to or the result of anthrax vaccination.  He commented that a search of research website, PUBMED, failed to disclose a connection between anthrax vaccine and pulmonary emboli.  It was noted that a federal government run website discussed nine cases of pulmonary emboli seen shortly after injection.  However, the website also highlighted that six million doses were given of anthrax vaccine as well as concluded that there was no increase incidence of pulmonary emboli as compared to the general population (who did not receive the vaccine).  

In this case, the Board is aware that the Veteran has repeatedly asserted that his claimed pulmonary embolism residuals were related to anthrax vaccinations he received during while on full-time duty with the Army National Guard in November 2003.  Unfortunately, evidence of record does not support this contention.  The Veteran's service personnel records do not specifically detail his duty status in November 2003.  However, even assuming that the Veteran was on active duty status during his November 2003 treatment for pulmonary embolisms, the October 2009 VA examiner specifically opined that it was less likely than not that the pulmonary emboli were due to or the result of his anthrax vaccination in November 2009, citing to medical literature compiled by the federal government.  Private physicians also did not link the Veteran's pulmonary embolism to his anthrax vaccination and instead labeled his disorder as idiopathic or discussed etiologies like extreme exertion, questionable left lower extremity statis, and questionable underlying genetic propensity.  Consequently, entitlement to service connection for pulmonary embolism is not warranted. 

V.  Additional Considerations

Evidence of record also includes the Veteran's statements asserting two in-service cervical spine and TBI injuries, continuity of cervical spine and TBI symptomatology since service, and a causal connection between his claimed cervical spine, pulmonary emboli, and TBI disorders and service as well as between his claimed erectile dysfunction and his service-connected PTSD.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service cervical spine complaints as well as his in-service neck and TBI injuries and his current manifestations of his claimed TBI, cervical spine, erectile dysfunction, and pulmonary embolism disorders because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced TBI residuals and cervical spine symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  The Veteran's statements regarding continuity of symptomatology are not credible as they are inconsistent with the other evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Here, while the evidence of record reflected that the Veteran initially complained of back pain during service, the evidence revealed no chronic cervical spine disorder.  A totality of the evidence also does not show that the Veteran suffers from any current residuals of a TBI.  Thus, the Veteran's lay assertions of continuity of cervical spine and TBI symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Finally, the Board accords the Veteran's statements and testimony regarding the etiology of these claimed disorders no probative value as he is not competent to opine on such complex medical questions.  His opinions are also outweighed by the findings of multiple VA examiners in September 2008, October 2009, February 2010, and March 2011.  Thus, the Veteran's statements are afforded minimal probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for erectile dysfunction, a cervical spine disorder, residuals of a TBI, and pulmonary embolism must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for pulmonary embolism is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


